Title: From John Quincy Adams to Abigail Smith Adams, 24 February 1808
From: Adams, John Quincy
To: Adams, Abigail Smith



My dear Mother.
Washington 24. Feby: 1808

I have just received your affectionate letter of the 15th:— and do not a moment delay to answer your question—
I did attend the meeting of members at the Capitol on the 23d: of last Month— but not without invitation— I received the same invitation, which was given to the other members— And besides that I was also personally urged to attend, by another member of the Senate— I did not attend without due reflection upon what was proper for me to do— That it should have met your disapprobation I can never cease to regret— But I cannot see the force of the objection against the Constitutionality of this proceeding.
The Constitution has forbidden members of Congress from being Electors—but it has not forbidden them from giving their votes for Electors— They enjoy in this respect the common right of their fellow-Citizens, nor can any provision in the Constitution, excluding an individual from a privilege possessed by the community in general, be extended by argument and inference beyond the force of the excluding terms. Members of Congress cannot be Electors; but they are not forbidden as I conceive, from having their opinions, or from expressing them with regard to the person whom they think, best fitted, for the Office of President, or upon whom at a difficult and dangerous period, it is most expedient for the National welfare that the election should fall.— The question I believe has never before been raised; and in the years 1792—1796—and 1800 the right was I believe practiced by the federal members of Congress, as well as by their opponents.
I am sensible that there are objections of principle against all Caucusing, previous to Elections— Yet the difficulty of effecting a concert of opinions, and a combination of efforts— of harmonizing the will of great numbers of individuals actuated by the same public principles, in any other manner, has perhaps produced the necessity of resorting to measures of this kind— they are constantly resorted to by all parties, and with some inconveniences they have the advantage of rendering Elections less tumultuous, and more peaceable than they would be without such preparatory precautions.
I do not consider a recommendation to the people, made by a number of their public Servants— made professedly in their individual capacities, as the result of a comparison of sentiments among themselves, on a subject important to all, as an attempt to dictate to the People, whom they shall choose— The People will certainly choose as Electors, whom they please— excepting that they cannot choose those who make the recommendation—
It is undoubtedly to a certain extent the exercise of influence, but being merely advisory, I cannot think it more unconstitutional, than for the father or mother of a Member of Congress to advise him and express their wishes to him how he shall vote upon important questions, in his official situation— The influence of a Parent upon a Son, must certainly in the heart and mind of every man who feels as I do, be much greater than that of a Senator or Representative over the vote of his Constituent; yet I think myself obliged to my Parents for their advice upon any subject upon which I am to deliberate and vote; nor do I think it unconstitutional to admit any influence they think fit to exercise upon my will, as far as my own sense of duty can be made reconcileable with it.
Having said thus much, I must now add that the numerous newspaper Publications, which have been directed against me since the present Session of Congress, were not unexpected to me— My situation has been difficult— my conduct, governed by my best judgment, under a deep conviction of the perilous State of the Nation, and of my own duties, in the Station where I have been placed— I could wish to please my Country— I could wish to please my Parents— But my duty, I must do— It is a Law far above that of my mere wishes.
The proposal for an Amendment to the Constitution making the judges of the United States removable by Address of the two Houses, has been recommended by the Legislatures of five or six States, but not yet as far as I know by that of Massachusetts— I do not expect that it will pass in Congress by the Constitutional Majority, the present Session— when it comes to deliberation I shall certainly give the subject all the attention that I can bestow upon it, and shall eventually vote, as upon all other questions, according to my sincere and imperious sense of duty.
I write you in the midst of an important debate, upon Mr. Giles’s Treason-Bill— I am afraid my letter will partake of the broken attention, which this Circumstance occasions— But I could not delay even till Night an answer to your letter— My wife and child are well— I will answer my father’s letter, as soon as possible.
With unchanging duty and affection, I remain ever your’s.
